Citation Nr: 1510269	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO. 09-23 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to a left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from May 1971 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto Rico.  

In October 2014, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer with the Board.  A transcript of that hearing is of record.  In January 2015 correspondence, the Veteran declined to have a hearing before another Veterans Law Judge.

The issue of entitlement to a temporary total disability rating for a left shoulder disability has been raised by the record in an October 2014 statement (VA Form 21-4138), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran separated from service in May 2001.  He is service connected for a left shoulder disability.  The earliest post service clinical record for the right shoulder is a November 2002 record which notes shoulder pain.  (The claims file includes a record dated January 14, 2002 which notes recurrent right shoulder pain; however, the second page of the record is dated January 14, 2003.  The page dated "2002" notes the Veteran's age as 51.  Based on the Veteran's age, and the second page which notes a date of 2003, the Board finds that the record is from 2003.)  The January 2003 record reflects a diagnosis of a right glenohumeral (GH) capsular sprain.  A September 2006 private record reflects that the Veteran reported that he was carrying a bag of soda bottles and felt pain and a popping when he lifted them onto a counter.  April and May 2007 Spivey Orthopaedic Clinic records reflect a diagnosis of a rotator cuff tear.

At the October 2014 Board hearing, the Veteran stated that he injured his right shoulder in 1995 while in service; however, he has also stated that his right shoulder disability is secondary to his service-connected left shoulder disability.  

The claims file includes December 2014 correspondence from Dr. R. Aguila in which he stated that the Veteran had a left rotator cuff repair in September 2014 and that despite the surgery, he remained symptomatic.  Dr. Aguila opined that after the September 2014 surgery, the Veteran "subsequently has developed an overdependence of his right shoulder as a result of chronic persistent pain and decreased range of the left shoulder.  He now has symptomatic tear of the right rotator cuff as a result of his left shoulder disability."  Dr. Aguila did not address that the Veteran had right shoulder pain in 2002, a GH sprain diagnosis in 2003, the September 2006 incident, and a rotator cuff tear in 2007, all prior to September 2014. 

Based on the foregoing, the Board finds that a clinical opinion as to whether the Veteran's right shoulder disability is causally related to, or aggravated by, a left shoulder disability, may be useful to the Board in adjudicating the Veteran's claim.  In this regard, the clinician should consider the above noted evidence, the level of severity of the Veteran's left shoulder disability at the time of the right shoulder complaints, and the Veteran's right shoulder diagnoses. 

The Veteran has also contended that he injured his right shoulder in 1995 while in service and has cited to clinical records to support his assertion.  However, the service treatment records (STRs) cited by the Veteran pertain to his left shoulder.  The Veteran's STRs are negative for complaints of the right shoulder.  

To date, the Veteran has not been provided notice regarding establishing service connection on a secondary basis, to include on the basis of aggravation.  Given the evidentiary requirements and thresholds that must be satisfied before aggravation may be conceded and service connection granted, complete notice must be provided.  38 C.F.R. § 3.310(b). 
  
Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the criteria for service connection on a secondary basis, to include on the basis of aggravation.

2.  After allowing the Veteran sufficient time to respond to the notice, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any right shoulder disability. 

The examiner should be provided with copies of all pertinent records.  Based on the examination and review of the record, the examiner should address the following: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current right shoulder disability was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any current right shoulder disability was caused by his service-connected left shoulder disability? 

(c) Is it at least as likely as not that the Veteran's service-connected left shoulder disability aggravated any current right shoulder disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right shoulder disability present (i.e., a baseline) before the onset of the aggravation. 

The clinician should consider the entire claims file, to include a.) a November 2002 record which notes right shoulder pain; b.) a January 14, 2003 record (misdated as 2002 on page 1 of the record) which reflects a diagnosis of a right glenohumeral (GH) capsular sprain; c.) a September 2006 record which reflects that the Veteran reported that he was carrying a bag of soda bottles and felt pain and a popping when he lifted them onto a counter; d.) the April 2007 record MRI of a rotator cuff tear); e.) that the Veteran is right handed; and f.) December 2014 correspondence from Dr. R. Aguila.   

A complete rationale should be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the issue on appeal, with consideration of all evidence of record, to include additional evidence received since issuance of the most recent statement of the case in May 2009.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, this claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






